vie
      UNITED STATES DISTRICT COURT
      EASTERN DISTRICT OF NEW YORK
                                                               -X

       FIRST BANK & TRUST,doing business as
       FIRSTLINE FUNDING GROUP

                                    Plaintiff,                                            ORDER

                     -against-                                                  18-CV-6648(NGG)(VMS)

       COVENTINA CONSTRUCTION CORP.,


                                    Defendant.
                                                                X
      NICHOLAS G. GARAUFIS,United States District Judge.

             Plaintiff First Bank & Trust, doing business as Firstline Funding Group brings this

      diversity action against Defendant Coventina Construction Corporation for breach of contract,

      account stated, and unjust enrichment. (Compl.(Dkt. I).) Upon Plaintiffs application and in

      light of Defendant's failure to appear in or otherwise defend this action, the Clerk of Court

      entered Defendant's default on January 4, 2019. (Entry of Default(Dkt. 8).) Currently pending

      before the court is Plaintiffs motion for defaultjudgment. (PL Mot. for Default J.("Mot.")(Dkt.

      12); PI. Letter Mot. for Default J.(Dkt. 19); PI. Second Letter Mot. for Default J.(Dkt. 20).) The

      undersigned referred Plaintiffs motion to Magistrate Judge Yera M. Scanlon, who issued a

      Report and Recommendation("R&R")that the court grant the motion "with respect to Plaintiffs

      claim for account stated," and deny the motion "with respect to [Plaintiffs] claims for breach of

      contract and unjust enrichment." (R&R(Dkt. 21) at 1.) Judge Scanlon further recommended

      that the comt "dismiss Plaintiffs claim for breach of contract and unjust enrichment without

      prejudice." (Id.)
            This case arises out ofa factoring agreement that assigned to Plaintiffthe right to
   accounts receivable to be paid by Defendant. ^ (Compl. Tf 8.) In May 2016, non-parties DB
  Squared,Inc.( DB Squared )and Infinitel, LLC ("Infinitel") entered into an agreement for DB
  Squared to buy Infinitel's accounts receivable. (Id 113.) In May 2017, DB Squared entered
  into an agreement with Plaintiff assigning Infinitel's accounts receivable to Plaintiff. (Id ^ 14.)
 Defendant, who hired Infinitel as a subcontractor, was informed both ofthe original agreement
 between DB Squared and Infinitel and its subsequent assignment to Plaintiff. (Id 15-16).
 Defendant was instructed to pay directly to Plaintiff any money it owed Infinitel. (Id f 16.)
 Accordingly, Defendant made payments to Plaintifffor invoices dated May 17, 2017 through
 July 10,2018. (Id ^ 18.) However,Defendant failed to make payments for invoices from July
 13,2018 through September 5,2018. (Id ^ 19.) As aresult, in October 2018, Plaintiff sent a
 Statement of Account to Defendant seeking $249,885.00 for the outstanding invoices. (Id f 20.)
 Defendant has yet to make any payments on this amount. (Id ^ 22.) Plaintiff commenced this
 lawsuit on November 11,2018. (Id at 7.)
          In her R&R,Judge Scanlon applied New York law and found that(1)Plaintiff
successfully stated a claim for account stated,(2)Plaintifffailed to state a claim for breach of
contract, and (3)Plaintiffs claim for unjust enrichment was duplicative ofPlaintiffs account
stated claim and therefore unavailable. (R&R at 8-14.) To calculate damages, she examined the
complaint and the documentary evidence submitted by Plaintiff, including unpaid invoices,
 emails from Defendants approving those invoices," and an affidavit stating that the invoices
remain unpaid. (Id at 15.) Judge Scanlon recommended that Plaintiff be awarded damages as


_ Once the Clerk enters a defendant's default, the defendant is deemed to have admitted the well-pleaded alleeations
m the complamt pertaimng to liability.      Greyhound Exhibitgroun. Inc. v. E.T..U.L. Realty Com.. 973 F 2d 155
158(2d Cir. 1992). The court therefore accepts as true the complaint's factual allegations relating to liability
 follows: $249,885.00 in damages on its account stated claim, together with pre-judgment interest
 at a rate ofnine percent per annum calculated from the date of each unpaid invoice until the date
 judgment is entered and post-judgment interest at the rate statutorily prescribed by
 28 U.S.C. § 1961 from the date judgment is entered until the date ofpayment. (Id at 15-19.)
 Finally, Judge Scanlon recommended that Plainitff be awarded $639.00 in costs. (Id at 19.)
        No party has objected to Judge Scanlon's R&R,and the time in which to do so has
 passed. ^Fed. R. of Civ. P. 72(b)(2). (See also R&R at 20.) Therefore, the court reviews the
 R&R for clear error. See Chariot v. Ecolab. Inc.. 97 F. Supp. 3d 40,46-47(E.D.N.Y. 2015); La
 Torres v. Walker,216 F. Supp. 2d 157, 159(S.D.N.Y. 2000).
        Having found no clear error, the court ADOPTS IN FULL the R&R and GRANTS
PlamtifPs motion for defaultjudgment with respect to Plaintiffs claim for account stated and
DLNILS and DISMISSES Plaintiffs motion for defaultjudgment with respect to Plaintiffs
claims for breach of contract and unjust enrichment.

       Plaintiff is awarded damages as follows:

          • $249,885.00 in damages on its account stated claim, together with pre-judgment
              interest at a rate ofnine percent per annum calculated from the date of each
              unpaid invoice until the date judgment is entered;
          • Post-judgment interest on the damages amount at the rate prescribed by 28 U.S.C.
            § 1961 from the date judgment is entered until the date the judgment is paid; and
          • $639.00 in costs.

      SO ORDERED.



Dated: Brooklyn, New York
                                                       S/ Nicholas G. Garaufis
                                                                    nCHOLAS G. GARAUFIS*
      August^ 6', 2019                                             United States District Judge
